PPL Corporation Exhibit 21 Subsidiaries of the Registrant At December 31, 2012 Company Name State or Jurisdiction of Business Conducted under Same Name Incorporation/Formation LG&E and KU Energy LLC Kentucky Louisville Gas and Electric Company Kentucky Kentucky Utilities Company Kentucky and Virginia PPL Electric Utilities Corporation Pennsylvania PPL Energy Funding Corporation Pennsylvania PPL Energy Supply, LLC Delaware PPL Generation, LLC Delaware PPL Susquehanna, LLC Delaware PPL Martins Creek, LLC Delaware PPL Montana Holdings, LLC Delaware PPL Montana, LLC Delaware PPL Global, LLC Delaware PMDC International Holdings, Inc. Delaware PPL UK Holdings, LLC Delaware PPL UK Resources Limited United Kingdom PPL WW Holdings Limited United Kingdom Western Power Distribution LLP United Kingdom Western Power Distribution (South West) plc United Kingdom Western Power Distribution (South Wales) plc United Kingdom PPL UK Investments Limited United Kingdom PPL WEM Holdings plc United Kingdom WPD Midlands Holdings Limited United Kingdom Western Power Distribution (East Midlands) plc United Kingdom Western Power Distribution (West Midlands) plc United Kingdom
